Case 3:19-cv-00729-BJD-PDB Document 1 Filed 06/18/19 Page 1 of 22 PageID 1




                       U NITED S TATES D ISTRICT C OURT
                        M IDDLE D ISTRICT OF F LORIDA
                           J ACKSONVILLE D IVISION

      Ladorn Singer,

                    Plaintiff(s),              Case No.:3:19-cv-00729
             vs.

      Andrew Gambel, individually,
      Chonderia Garrison, individually,
      Joshua Tucker, individually, Willie J.
      Williams, III, individually, Kori
      Reed, individually,

                   Defendant(s).


                                     Complaint
       Plaintiff, Ladorn Singer, brings this civil action against, Andrew

    Gambel, individually, Chonderia Garrison, individually, Joshua

    Tucker, individually, Willie Williams, individually, Kori Reed,

    individually, and alleges that Defendants violated Plaintiff’s 8th

    Amendment rights and injured Plaintiff as follows:

                     1. Common Allegations of Fact
    1.1.    Introduction, Jurisdiction, Venue, and Parties

                                    Introduction
       1.    Plaintiff, Ladorn Singer, brings this suit for deliberate

    indifference to his Eighth Amendment rights against these four
Case 3:19-cv-00729-BJD-PDB Document 1 Filed 06/18/19 Page 2 of 22 PageID 2




    defendant correctional officers who subjected Mr. Singer to a life-
    threatening beating due to their actions.

                         Jurisdiction and Venue
       2.   This is an action for damages and attorney’s fees under 42

    U.S.C. § 1983 and 1988.
       3.   This action alleges violations of the United States

    Constitution, including violations of the Eighth and Fourteenth

    Amendments.
       4.   This action also alleges violations of state law.

       5.   This Court has original jurisdiction over this action and the

    parties under 42 U.S.C. §§ 1983 and 1988, the United States
    Constitution, and 28 U.S.C. §§ 1331, et. seq.

       6.   Venue is proper under 28 U.S.C. § 1391.

       7.   The acts, omissions, and practices described below occurred

    within the jurisdiction of the United States District Court in and for

    the Middle District of Florida.

       8.   Plaintiff seeks an award of compensatory damages, costs,
    expenses, and reasonable attorney’s fees under 42 U.S.C. § 1983

    and 42 U.S.C. § 1988. Plaintiff seeks an award of punitive damages

    against Defendants for their reckless and callous indifference to
    Plaintiff’s clearly established rights.




                                  — 2 of 22 —
Case 3:19-cv-00729-BJD-PDB Document 1 Filed 06/18/19 Page 3 of 22 PageID 3




       9.    The acts, omissions, practices, and conduct of Defendants
    were committed under color of state or local law.

       10. The acts and omissions of the individual Defendants were

    committed within the course and scope of their employment as a
    correctional officer for the Florida Department of Corrections.

       11.   Plaintiff has complied with all conditions precedent

    necessary to bring this action.

                                   Parties
       12. Plaintiff, Ladorn Singer, (“Plaintiff”) is a resident of

    Pensacola and a citizen of the State of Florida.

       13. Plaintiff, Ladorn Singer, was incarcerated at the time of the

    incident alleged in this Complaint but is no longer incarcerated.

       14. Defendant, Willie J. Williams, III, (“Williams”) was a

    correctional officer for the Florida Department of Corrections

    holding Temporary Employment Authorization and is a “person”

    subject to suit under 42 U.S.C. § 1983.

       15. Defendant Williams is being sued in his individual capacity.

       16. Defendant, Kori Reed, (“Reed”) was a correctional officer

    sergeant for the Florida Department of Corrections and is a

    “person” subject to suit under 42 U.S.C. § 1983.
       17. Defendant Reed is being sued in her individual capacity.




                                 — 3 of 22 —
Case 3:19-cv-00729-BJD-PDB Document 1 Filed 06/18/19 Page 4 of 22 PageID 4




       18. Defendant, Chonderia Garrison, (“Garrison”) was a

    correctional officer for the Florida Department of Corrections

    holding Temporary Employment Authorization and is a “person”

    subject to suit under 42 U.S.C. § 1983.
       19. Defendant Garrison is being sued in her individual capacity.

       20. Defendant, Joshua Tucker, (“Tucker”) was a correctional

    officer sergeant for the Florida Department of Corrections and is a

    “person” subject to suit under 42 U.S.C. § 1983.

       21. Defendant Tucker is being sued in his individual capacity.

       22. Defendant, Andrew Gambel, (“Gambel”) was a correctional

    officer sergeant for the Florida Department of Corrections and is a

    “person” subject to suit under 42 U.S.C. § 1983.

       23. Defendant Gambel is being sued in his individual capacity.

    1.2.   Background Facts
       24. On July 4, 2015, Plaintiff, Ladorn Singer, was housed at

    Reception and Medical Center Main-Unit, E1 dorm, and sustained a

    life-threatening head injury when he was attacked by inmates
    following the disclosure of Mr. Singer’s name by a correctional

    officer to those inmates.

       25. Defendant Gambel, a Department of Corrections Sergeant,

    had received a complaint about an inmate complaining to others

    about DOC correctional Officers. He inquired with a Correctional


                                — 4 of 22 —
Case 3:19-cv-00729-BJD-PDB Document 1 Filed 06/18/19 Page 5 of 22 PageID 5




    Officer named Winters to find out information about who the
    prisoners were, and Winters informed Defendant Gambel of the

    name Ladorn Singer.

       26. On July 4, 2015, around 12:15 a.m. a Department of

    Corrections Sergeant, Defendant Andrew S. Gambel, and

    Defendants Garrison, Reed, Tucker, and Williams went to E1

    dormitory where Ladorn Singer was housed along with many others

    in an open dorm. Gambel with the support of the other correctional

    officers began to dress down all of the inmates in the dorm. Gambel

    advised the inmates that a complaint against DOC personnel had
    come from the E1 dorm and he advised the inmates that they

    “needed to learn how to take care of their own house,” i.e., take care

    of the person responsible for making the complaint against the

    DOC personnel.

       27. Gambel was extremely agitated about the complaint made

    against DOC personnel and threatened to tear everyone’s lockers

    apart, wreck the dorm, “tear their shit up,” and make the inmates

    lives hell for having made this complaint against DOC staff.

       28. Defendant Gambel said to the inmates that correctional staff

    would be involved in “hurricaning some shit” if the inmates did not

    “Police their own house.”




                                — 5 of 22 —
Case 3:19-cv-00729-BJD-PDB Document 1 Filed 06/18/19 Page 6 of 22 PageID 6




       29. Gambel stated “you sons of bitches you keep calling your

    family and having your families calling in, I'll tell you what we are

    going to do. I'll spend the next hour in here tearing everyone’s shit

    up if this shit doesn’t stop.” Gambel went on and stated further that
    “we will keep doing this all night long and I will trash everybody’s

    shit if it’s not handled inside here.”

       30. Some inmates spoke up and asked the sergeant who the

    inmate was that made the complaint, presumably to take care of the

    inmate themselves in accordance with the “take care of their own

    house” statement made by the sergeant. Finally, the sergeant stated
    “Do we understand each other? People slip and fall all the time.”

       31. The inmates stated “Put him out there Sarge: who is it?”

       32. The inmates stated “Let us know who it is…we will take

    care of this.”

       33. Gambel asked if they would take care of it and the inmates

    assured the sergeant they would handle the matter.

       34. At that time, Defendant Reed signaled the correctional staff

    would not see anything by holding her hands over her eyes.

       35. The correctional officers then left.

       36. A short time later, Defendant Gambel returned with the

    other Defendants and informed the dorm that he had a printout of

    the person’s phone call. Johnny Haugabook, went up to the sergeant


                                  — 6 of 22 —
Case 3:19-cv-00729-BJD-PDB Document 1 Filed 06/18/19 Page 7 of 22 PageID 7




    in the correctional officers’ office adjacent to the dorm and Gambel
    told Haugabook to handle their own and suggested to Haugabook

    that “People fall every now and then.”

       37. Johnny Haugabook received a white piece of paper from

    Gambel with Ladorn Singer’s name on it and his bed number.

       38. Johnny Haugabook gathered a few other individuals

    together, went to Ladorn Singer’s bunk, and proceeded to beat him

    and stomp on his head.

       39. After nearly beating him to death, they picked Singer up off

    the floor and carried him back to his bed.
       40. One of the inmates who beat him told Plaintiff that Gambel

    and Williams instructed them that he could not ask for medical

    help, and he could not check in with the Correctional Officers for

    any reason following the beating.

       41. Two correctional officers, including Defendant Williams,

    came in following the beating during security checks. These officers

    had Plaintiff’s clothes and bloody sheets placed into red biohazard

    bags. Defendant Williams told inmate Campbell to clean up Plaintiff

    and provided Campbell a red bag and told him to put Singer’s
    bloody belongings in it.

       42. The officers, including Defendant Williams, did not attempt

    to get the severely beaten Mr. Singer any medical assistance.


                                — 7 of 22 —
Case 3:19-cv-00729-BJD-PDB Document 1 Filed 06/18/19 Page 8 of 22 PageID 8




       43. Campbell complied with Williams’ orders and placed

    Singer’s belongings in the red bag and took Singer to the shower to

    clean him up.

       44. The inmates who beat Plaintiff almost to death were Johnny

    Haugabook, Willie Mathis, Jeremy Brogdon, and Robert Hallock.

    The beating was so fierce that one inmate stated it looked like “a

    piranha feeding.”

       45. Following the attack Defendant Tucker forced Plaintiff to

    make a false statement about falling down rather than being

    attacked and made him sign it prior to allowing Plaintiff to receive
    medical attention for his injuries.

       46. Following the beating it was apparent to any observer that

    Mr. Singer had very severe injuries to his face and head and he was

    bleeding severely.

       47. Plaintiff has retained the services of the undersigned

    attorney and has become obligated to pay a reasonable attorney fee

    and costs for services rendered in pursuing the claims.




                                 — 8 of 22 —
Case 3:19-cv-00729-BJD-PDB Document 1 Filed 06/18/19 Page 9 of 22 PageID 9




                                 2. Claims
    2.1. Individual Capacity Claims under 42 U.S.C. § 1983
              Count 1 – Violation of 42 U.S.C. § 1983
                        – 8th Amendment –
                    Deliberate Indifference by
                        Defendant Gambel
       48. Plaintiff re-alleges and re-incorporates the Common

    Allegations of Fact into this claim.

       49. At the time of the events, Plaintiff was a prisoner at

    Reception and Medical Center Lake Butler (“RMC”), and in the
    custody of the Florida Department of Corrections.

       50. While Plaintiff was a prisoner at RMC, Plaintiff was under

    the care of Defendant.
       51. Defendant was acting under color of state or local law.

       52. Defendant was aware that by making the statements he

    made to the dorm of prisoners and sharing Ladorn Singer’s name

    with inmates and suggesting that people sometimes slip and fall,

    that there was a substantial risk of serious harm to Mr. Singer.

       53. Defendant’s comments and the prisoners’ responses in the

    dorm made Defendant aware of the likelihood of serious physical

    harm to any inmate who was identified by correctional officers as

    the snitch.




                                 — 9 of 22 —
Case 3:19-cv-00729-BJD-PDB Document 1 Filed 06/18/19 Page 10 of 22 PageID 10




        54. Despite Defendant’s knowledge of that risk of serious harm,

     he made angry, inflammatory statements to the dorm, insinuated

     violence was the appropriate response, and share Ladorn Singer’s

     name with inmates in the dorm.
        55. Defendant’s actions establish deliberate indifference to the

     8th Amendment rights of Plaintiff.

        56. By Defendant’s actions, Plaintiff was deprived of the clearly

     established right to be free from deliberate indifference, in violation

     of Plaintiff’s rights under 42 U.S.C. § 1983 and the Eighth

     Amendment to the U.S. Constitution.
        57. As a direct, proximate, and foreseeable result of Defendant’s

     actions, Plaintiff has and will continue to suffer injuries and

     damages, including, temporary and permanent physical injuries,

     wage loss, monetary loss associated with costs of defense of

     criminal proceeding, loss of educational opportunities, loss of future

     earning capacity, past and future medical expenses, mental anguish,

     embarrassment, humiliation, inconvenience, loss of capacity to

     enjoy life, and loss of normal body function.




                                  — 10 of 22 —
Case 3:19-cv-00729-BJD-PDB Document 1 Filed 06/18/19 Page 11 of 22 PageID 11




             Count 2 – Violation of 42 U.S.C. § 1983
                       – 8th Amendment –
         Deliberate Indifference (Failure to Intervene) by
                       Defendant Garrison
        58. Plaintiff re-alleges and re-incorporates the Common

     Allegations of Fact into this claim.

        59. At the time of the events, Plaintiff was a prisoner at

     Reception and Medical Center Lake Butler (“RMC”), and in the

     custody of the Florida Department of Corrections.

        60. While Plaintiff was a prisoner at RMC, Plaintiff was under

     the care of Defendant.
        61. Defendant was acting under color of state or local law.

        62. Defendant was present when Defendant Gambel engaged in

     the verbal tirade against the inmates in E1 dorm, told the inmates
     to take care of their own house, suggested violence was an

     appropriate remedy, and witnessed Defendant Gambel provide

     Ladorn Singer’s name to an inmate after this.

        63. Defendant was aware by the statements made by Defendant

     Gambel to the dorm of prisoners, and sharing Ladorn Singer’s name

     with inmates and suggesting that people sometimes slip and fall,
     along with the other comments, that there was a substantial risk of

     serious harm that would result to Mr. Singer.




                                  — 11 of 22 —
Case 3:19-cv-00729-BJD-PDB Document 1 Filed 06/18/19 Page 12 of 22 PageID 12




        64. Defendant was aware of the likelihood of serious physical

     harm to any inmate who was identified by correctional officers as

     the snitch.

        65. Despite Defendant’s knowledge of that risk of serious harm,

     Defendant did nothing to stop Defendant Gambel from making

     angry, inflammatory statements to the dorm, insinuating violence

     was the appropriate response, and did nothing to stop Gambel from

     sharing Ladorn Singer’s name with inmates in the dorm.

        66. Even after the initial tirade by Gambel, Defendant took no

     steps to stop Gambel or report Gambel’s actions to any superior
     officer despite ample time between the initial tirade by Gambel and

     the sharing of Ladorn Singer’s name with the inmates.

        67. Defendant’s actions establish deliberate indifference to the

     8th Amendment rights of Plaintiff.

        68. By Defendant’s actions, Plaintiff was deprived of the clearly

     established right to be free from deliberate indifference, in violation

     of Plaintiff’s rights under 42 U.S.C. § 1983 and the Eighth

     Amendment to the U.S. Constitution.

        69. As a direct, proximate, and foreseeable result of Defendant’s

     actions, Plaintiff has and will continue to suffer injuries and

     damages, including, temporary and permanent physical injuries,

     wage loss, monetary loss associated with costs of defense of


                                  — 12 of 22 —
Case 3:19-cv-00729-BJD-PDB Document 1 Filed 06/18/19 Page 13 of 22 PageID 13




     criminal proceeding, loss of educational opportunities, loss of future
     earning capacity, past and future medical expenses, mental anguish,

     embarrassment, humiliation, inconvenience, loss of capacity to

     enjoy life, and loss of normal body function.

             Count 3 – Violation of 42 U.S.C. § 1983
                       – 8th Amendment –
         Deliberate Indifference (Failure to Intervene) by
                          Defendant Reed
        70. Plaintiff re-alleges and re-incorporates the Common

     Allegations of Fact into this claim.

        71. At the time of the events, Plaintiff was a prisoner at

     Reception and Medical Center Lake Butler (“RMC”), and in the

     custody of the Florida Department of Corrections.

        72. While Plaintiff was a prisoner at RMC, Plaintiff was under

     the care of Defendant.

        73. Defendant was acting under color of state or local law.

        74. Defendant was present when Defendant Gambel engaged in

     the verbal tirade against the inmates in E1 dorm, told the inmates

     to take care of their own house, suggested violence was an

     appropriate remedy, and witnessed Defendant Gambel provide
     Ladorn Singer’s name to an inmate after this.

        75. Defendant was aware by the statements made by Defendant

     Gambel to the dorm of prisoners, and sharing Ladorn Singer’s name


                                  — 13 of 22 —
Case 3:19-cv-00729-BJD-PDB Document 1 Filed 06/18/19 Page 14 of 22 PageID 14




     with inmates and suggesting that people sometimes slip and fall,
     along with the other comments, that there was a substantial risk of

     serious harm that would result to Mr. Singer.

        76. Defendant was aware of the likelihood of serious physical

     harm to any inmate who was identified by correctional officers as

     the snitch.

        77. Despite Defendant’s knowledge of that risk of serious harm,

     Defendant did nothing to stop Defendant Gambel from making

     angry, inflammatory statements to the dorm, insinuating violence

     was the appropriate response, and did nothing to stop Gambel from
     sharing Ladorn Singer’s name with inmates in the dorm.

        78. Even after the initial tirade by Gambel, Defendant took no

     steps to stop Gambel or report Gambel’s actions to any superior

     officer despite ample time between the initial tirade by Gambel and

     the sharing of Ladorn Singer’s name with the inmates.

        79. Defendant’s actions establish deliberate indifference to the

     8th Amendment rights of Plaintiff.

        80. By Defendant’s actions, Plaintiff was deprived of the clearly

     established right to be free from deliberate indifference, in violation
     of Plaintiff’s rights under 42 U.S.C. § 1983 and the Eighth

     Amendment to the U.S. Constitution.




                                 — 14 of 22 —
Case 3:19-cv-00729-BJD-PDB Document 1 Filed 06/18/19 Page 15 of 22 PageID 15




        81. As a direct, proximate, and foreseeable result of Defendant’s

     actions, Plaintiff has and will continue to suffer injuries and

     damages, including, temporary and permanent physical injuries,

     wage loss, monetary loss associated with costs of defense of
     criminal proceeding, loss of educational opportunities, loss of future

     earning capacity, past and future medical expenses, mental anguish,

     embarrassment, humiliation, inconvenience, loss of capacity to

     enjoy life, and loss of normal body function.

             Count 4 – Violation of 42 U.S.C. § 1983
                       – 8th Amendment –
         Deliberate Indifference (Failure to Intervene) by
                        Defendant Tucker
        82. Plaintiff re-alleges and re-incorporates the Common

     Allegations of Fact into this claim.

        83. At the time of the events, Plaintiff was a prisoner at

     Reception and Medical Center Lake Butler (“RMC”), and in the

     custody of the Florida Department of Corrections.

        84. While Plaintiff was a prisoner at RMC, Plaintiff was under

     the care of Defendant.

        85. Defendant was acting under color of state or local law.

        86. Defendant was present when Defendant Gambel engaged in

     the verbal tirade against the inmates in E1 dorm, told the inmates

     to take care of their own house, suggested violence was an


                                  — 15 of 22 —
Case 3:19-cv-00729-BJD-PDB Document 1 Filed 06/18/19 Page 16 of 22 PageID 16




     appropriate remedy, and witnessed Defendant Gambel provide
     Ladorn Singer’s name to an inmate after this.

        87. Defendant was aware by the statements made by Defendant

     Gambel to the dorm of prisoners, and sharing Ladorn Singer’s name
     with inmates and suggesting that people sometimes slip and fall,

     along with the other comments, that there was a substantial risk of

     serious harm that would result to Mr. Singer.

        88. Defendant was aware of the likelihood of serious physical

     harm to any inmate who was identified by correctional officers as

     the snitch.
        89. Despite Defendant’s knowledge of that risk of serious harm,

     Defendant did nothing to stop Defendant Gambel from making

     angry, inflammatory statements to the dorm, insinuating violence

     was the appropriate response, and did nothing to stop Gambel from

     sharing Ladorn Singer’s name with inmates in the dorm.

        90. Even after the initial tirade by Gambel, Defendant took no

     steps to stop Gambel or report Gambel’s actions to any superior

     officer despite ample time between the initial tirade by Gambel and

     the sharing of Ladorn Singer’s name with the inmates.
        91. Defendant’s actions establish deliberate indifference to the

     8th Amendment rights of Plaintiff.




                                — 16 of 22 —
Case 3:19-cv-00729-BJD-PDB Document 1 Filed 06/18/19 Page 17 of 22 PageID 17




        92. By Defendant’s actions, Plaintiff was deprived of the clearly

     established right to be free from deliberate indifference, in violation

     of Plaintiff’s rights under 42 U.S.C. § 1983 and the Eighth

     Amendment to the U.S. Constitution.
        93. As a direct, proximate, and foreseeable result of Defendant’s

     actions, Plaintiff has and will continue to suffer injuries and

     damages, including, temporary and permanent physical injuries,

     wage loss, monetary loss associated with costs of defense of

     criminal proceeding, loss of educational opportunities, loss of future

     earning capacity, past and future medical expenses, mental anguish,
     embarrassment, humiliation, inconvenience, loss of capacity to

     enjoy life, and loss of normal body function.

             Count 5 – Violation of 42 U.S.C. § 1983
                       – 8th Amendment –
         Deliberate Indifference (Failure to Intervene) by
                       Defendant Williams
        94. Plaintiff re-alleges and re-incorporates the Common

     Allegations of Fact into this claim.

        95. At the time of the events, Plaintiff was a prisoner at

     Reception and Medical Center Lake Butler (“RMC”), and in the
     custody of the Florida Department of Corrections.

        96. While Plaintiff was a prisoner at RMC, Plaintiff was under

     the care of Defendant.


                                  — 17 of 22 —
Case 3:19-cv-00729-BJD-PDB Document 1 Filed 06/18/19 Page 18 of 22 PageID 18




        97. Defendant was acting under color of state or local law.

        98. Defendant was present when Defendant Gambel engaged in

     the verbal tirade against the inmates in E1 dorm, told the inmates

     to take care of their own house, suggested violence was an
     appropriate remedy, and witnessed Defendant Gambel provide

     Ladorn Singer’s name to an inmate after this.

        99. Defendant was aware by the statements made by Defendant

     Gambel to the dorm of prisoners, and sharing Ladorn Singer’s name

     with inmates and suggesting that people sometimes slip and fall,

     along with the other comments, that there was a substantial risk of
     serious harm that would result to Mr. Singer.

        100. Defendant was aware of the likelihood of serious physical

     harm to any inmate who was identified by correctional officers as

     the snitch.

        101. Despite Defendant’s knowledge of that risk of serious harm,

     Defendant did nothing to stop Defendant Gambel from making

     angry, inflammatory statements to the dorm, insinuating violence

     was the appropriate response, and did nothing to stop Gambel from

     sharing Ladorn Singer’s name with inmates in the dorm.
        102. Even after the initial tirade by Gambel, Defendant took no

     steps to stop Gambel or report Gambel’s actions to any superior




                                — 18 of 22 —
Case 3:19-cv-00729-BJD-PDB Document 1 Filed 06/18/19 Page 19 of 22 PageID 19




     officer despite ample time between the initial tirade by Gambel and
     the sharing of Ladorn Singer’s name with the inmates.

        103. Defendant’s actions establish deliberate indifference to the

     8th Amendment rights of Plaintiff.
        104. By Defendant’s actions, Plaintiff was deprived of the clearly

     established right to be free from deliberate indifference, in violation

     of Plaintiff’s rights under 42 U.S.C. § 1983 and the Eighth

     Amendment to the U.S. Constitution.

        105. As a direct, proximate, and foreseeable result of Defendant’s

     actions, Plaintiff has and will continue to suffer injuries and
     damages, including, temporary and permanent physical injuries,

     wage loss, monetary loss associated with costs of defense of

     criminal proceeding, loss of educational opportunities, loss of future

     earning capacity, past and future medical expenses, mental anguish,

     embarrassment, humiliation, inconvenience, loss of capacity to

     enjoy life, and loss of normal body function.

             Count 6 – Violation of 42 U.S.C. § 1983
                        – 8th Amendment –
       Deliberate Indifference to Serious Medical Needs by
                       Defendant Williams
        106. Plaintiff re-alleges and re-incorporates the Common

     Allegations of Fact into this claim.




                                  — 19 of 22 —
Case 3:19-cv-00729-BJD-PDB Document 1 Filed 06/18/19 Page 20 of 22 PageID 20




        107. At the time of the events, Plaintiff was a prisoner at

     Reception and Medical Center Lake Butler (“RMC”), and in the

     custody of the Florida Department of Corrections.

        108. While Plaintiff was a prisoner, Singer was under the care,

     custody, and supervision of Defendant.

        109. Defendant was acting under color of state or local law.

        110. Defendant had a constitutional duty to provide or obtain

     adequate medical care for inmates, including Singer.

        111. Defendant had a constitutional duty not to be deliberately

     indifferent to the serious and obvious medical needs of inmates,
     including Singer.

        112. While incarcerated and under the care of Defendant, Singer

     suffered a serious medical need when he was almost beaten to death

     and suffered serious head trauma.

        113. Defendant was aware of the obvious and serious condition

     of Singer who was ill in front of him during security checks

     following the beating. Defendant knew Singer, was at a substantial

     risk of serious harm if he did not receive medical treatment for his

     head injuries. Despite knowledge of this risk, Defendant
     intentionally or by exercising deliberate indifference, failed or

     refused to obtain for Singer the medical care and access to medical

     care known to be necessary under the circumstances.


                                  — 20 of 22 —
Case 3:19-cv-00729-BJD-PDB Document 1 Filed 06/18/19 Page 21 of 22 PageID 21




        114. By Defendant’s actions, Defendant violated Singer’s clearly

     established right to be free from deliberate indifference, in violation

     of Singer’s rights under 42 U.S.C. § 1983 and the 8th Amendment

     to the U.S. Constitution.
        115. As a direct, proximate, and foreseeable result of Defendant’s

     actions, Plaintiff has and will continue to suffer injuries and

     damages, including, temporary and permanent physical injuries,

     wage loss, monetary loss associated with costs of defense of

     criminal proceeding, loss of educational opportunities, loss of future

     earning capacity, past and future medical expenses, mental anguish,
     embarrassment, humiliation, inconvenience, loss of capacity to

     enjoy life, and loss of normal body function.

                                    3. Relief
     3.1.   Relief for Federal Claims
        Plaintiff seeks this relief for each claim brought under 42 U.S.C.

     §§ 1983 and 1988:
        A. Judgment for compensatory damages against Defendants;
        B. Judgment for punitive damages against Defendants;
        C. Judgment for attorney’s fees under 42 U.S.C. § 1988, with the
            costs and expenses of this civil rights action;
        D. Judgment for prejudgment interest on all economic losses and
            prejudgment interest on attorney’s fees for delay in payment;



                                  — 21 of 22 —
Case 3:19-cv-00729-BJD-PDB Document 1 Filed 06/18/19 Page 22 of 22 PageID 22




        E. Judgment for damages for physical injuries, loss of future
           earning capacity, past and future medical expenses, mental
           anguish, embarrassment, humiliation, inconvenience, loss of
           capacity to enjoy life, and loss of normal body function;
        F. A trial by jury on all issues so triable;
        G. Such other and further relief as this Court may deem just,
           proper, and appropriate.


      Submitted on June 18, 2019.

                                        J. Alistair McKenzie, Esq.
                                        Florida Bar Number:
                                        McKenzie Law Firm, P.A.
                                        905 East Hatton Street
                                        Pensacola, FL 32503-3931
                                        Telephone: (850) 432-2856
                                        Facsimile: (850) 202-2012
                                        amckenzie@mckenzielawfirm.com
                                        tory@mckenzielawfirm.com
                                        Attorneys for Plaintiff




                                  — 22 of 22 —
